NO. 07-00-0561-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  SEPTEMBER 5, 2002

                         ______________________________


                            GABRIEL GARZA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 99-431453; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Pursuant to a plea of guilty, appellant Gabriel Garza was convicted of burglary of

a habitation with intent to commit theft and punishment was assessed at ten years

confinement, probated for five years. Upon the State’s application, community supervision

was revoked for violations of the terms and conditions thereof, and the original punishment

of ten years confinement was imposed. In presenting this appeal, counsel has filed an
Anders1 brief in support of a motion to withdraw. Based upon the rationale expressed

herein, the motion to withdraw is granted and the judgment is affirmed.


       In support of his motion to withdraw, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), he has

diligently reviewed the record and, in his opinion, the record reflects no meritorious ground

on which an appeal can be predicated. Thus, he concludes the appeal is frivolous and

without merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978),

counsel has candidly discussed why, under the controlling authorities, there is no error in

the court's judgment. Counsel has also shown that he sent a copy of the brief to appellant,

and informed appellant that, in counsel's view, the appeal is without merit. In addition,

counsel has demonstrated that he notified appellant of his right to review the record and

file a pro se brief. Appellant did not file a pro se brief and the State did not favor us with

a brief.


       On January 20, 2000, appellant was convicted of burglary of a habitation with intent

to commit theft and punishment was assessed at ten years confinement, suspended for

five years. The State filed an application to revoke community supervision alleging that

appellant had violated the conditions thereof by failing to (1) report as directed for the

months of March, April, and May 2000; (2) pay court costs for the same months; and (3)



       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
pay community supervision fees for the same months. At the hearing on the State’s

application, appellant plead not true and after hearing evidence of the alleged violations,

the trial court revoked community supervision and imposed the original sentence.


       Appellate review of a revocation order is limited to determining whether the trial

court abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Cr.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Cr.App. 1983). In a revocation proceeding,

the State must prove by a preponderance of the evidence that appellant violated a

condition of community supervision as alleged in the motion to revoke. Cobb v. State, 851
S.W.2d 871, 874 (Tex.Cr.App. 1993). If the State fails to meet its burden of proof, the trial

court abuses its discretion in revoking community supervision. Cardona, 665 S.W.2d at

494. In determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court’s ruling. Jones v. State, 589 S.W.2d
419, 421 (Tex.Cr.App. 1979). Moreover, when more than one violation is found by the trial

court, the revocation order shall be affirmed if one sufficient ground supports it. Moore v.

State, 605 S.W.2d 924, 926 (Tex.Cr.App. 1980); McCollum v. State, 784 S.W.2d 702, 704-

05 (Tex.App.–Houston [14th Dist.] 1990, pet. ref’d).


       By the Anders brief, counsel presents two arguable issues, to-wit: (1) whether the

trial court erred in overruling appellant’s objection to the State’s motion to unseal and open

juvenile records at the hearing on the motion to revoke, and (2) whether the trial court

erred in finding that appellant violated the conditions of community supervision by failing

                                              3
to report, failing to pay supervision fees, and failing to pay court costs. However, after a

discussion of the evidence and legal authorities, counsel concedes that no reversible error

is presented.


       Article 37.07 of the Texas Code of Criminal Procedure provides that notwithstanding

Rule 609(d) of the Texas Rules of Evidence, evidence may be offered of an adjudication

of delinquency based on a violation by the defendant of a felony or misdemeanor

punishable by confinement in jail. Prior to the commencement of the hearing on the

State’s application to revoke, defense counsel objected to appellant’s juvenile record being

unsealed on the grounds of surprise and inadmissibility. The trial court overruled the

objection and permitted the release of two delinquency adjudications. Further, the trial

court gave defense counsel the opportunity to move for a continuance, but after discussing

the matter with his client, counsel decided to proceed. We agree with counsel that no

reversible error is presented by the trial court’s ruling to unseal appellant’s juvenile record.


       Appellant’s community supervision officer testified at the hearing that all terms and

conditions of community supervision were discussed with appellant when he was first

placed on community supervision and that appellant indicated he understood them. The

officer further testified that for the months of March, April, and May 2000, appellant failed

to comply with three conditions, to-wit: to report as directed, to pay installments on court

costs, and to pay $40 per month for community supervision fees.



                                               4
       Appellant testified to explain why he had violated the terms of his community

supervision. According to appellant, on March 11, 2000, he was helping his mother and

stepfather move and had been told by his stepfather that some of the items he was moving

were stolen property. While appellant was at his mother’s house, police arrived to execute

a search warrant and appellant fled fearing he would be arrested because he had failed

to report to his community supervision officer for the month of March and had knowledge

of the stolen property. He was arrested for evading arrest and criminal trespass and even

after posting bond, admitted that he quit reporting as directed. Based upon the evidence,

the State established by a preponderance of the evidence that appellant violated a

condition of community supervision. Thus, the trial court did not abuse its discretion in

revoking appellant’s community supervision and imposing the original sentence.


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no

nonfrivolous issues and agree with counsel that the appeal is without merit and is,

therefore, frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State,

477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.



                                            5
                      Don H. Reavis
                        Justice
Do not publish.




                  6